EXHIBIT 10.1 LOAN COMMITMENT DATED APRIL 19, 2010 FROM RADIUM VENTURES CORP. Radium Ventures Corp Scotia Plaza Bldg. 9th Floor 51th St. & Federico Boyd Avenue P. O. Box 0816-01114 Panama, Republic of Panama April 19, 2010 To:Homeland Resources Ltd. 6801 Los Trechos NE Albuquerque, NM87109 RE:Loan Commitment Radium Ventures of 51th St. & Federico Boyd Avenue, Panama, Republic of Panama hereby agrees to loan Homeland Resources Ltd., up to the sum of US $55,000.00 at an interest rate of 6.5% per annum for a period of two years (April 2013) for the purposes of providing Homeland Resources Ltd., with working capital in connection with its proposed exploration programs.This is an unsecured demand loan and can also be repaid at anytime. Accepted by: /s/ Alexis Vergara Alexis Vergara, President Radium Ventures Corp /s/ Armando Garcia Armando Garcia, President Homeland Resources Ltd.
